Citation Nr: 0701957	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  00-02 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability to include depression and 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of both 
knees. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to June 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Los Angeles RO.  In February 2000, a 
hearing was held before a local hearing officer; a transcript 
of that hearing is of record.  In October 2003, the case was 
remanded for additional development and notice.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran contends that she has a psychiatric disability, 
to include PTSD, based on being subjected to sexual 
harassment and an attempted rape during her first tour of 
duty that ended in 1983.  She stated that she sought 
counseling from 1984 to 1986 while stationed in Roto, Spain.  
In an October 2003 remand, the Board sought a VA psychiatric 
evaluation to determine the nature and etiology of any 
diagnosed disability.  In the report of a November 2004 VA 
examination the examiner noted that in the course of 
reviewing the claims file, there was no indication that the 
veteran had any psychiatric or mental health counseling or 
treatment while in the military.  The diagnosis was major 
depression.  The examiner stated that it did not appear the 
veteran "had sufficient criteria to make a DSM-4 diagnosis" 
of PTSD.  The examiner stated that there was no evidence in 
her C-file to substantiate her claim that the beginning of 
her mental problem began while she was on active duty.   

On review of the veteran's service medical records the Board 
found two entries from the Social Work Department at a 
hospital in Roto, Spain dated in August and September 1986.  
The first entry indicates that the veteran contacted the 
department regarding "reports of CA".  An investigation was 
ongoing and the assessment was to follow-up for case 
determination.  The second entry stated "case being 
monitored CA and intervention ongoing".  There is no 
explanation for the meaning of the abbreviation "CA"; an 
educated guess is that it might refer to a criminal assault.  
At any rate, the involvement of a Social Work Department, 
references to an ongoing investigation and follow-up, and 
"report of CA" would all tend to provide some corroboration 
an untoward event occurring at the time.  Since these records 
were not mentioned by the November 2004 VA examiner, it 
appears they were overlooked.  As they appear to represent 
the type of corroborative evidence mentioned in38 C.F.R. 
§ 3.304(f)(3).  A medical opinion loses probative value if it 
is based on a less than accurate and complete factual record.  
Consequently, another VA examination and medical opinion are 
necessary.  

Regarding the veteran's bilateral knee disabilities, an 
opinion was sought regarding the etiology of the veteran's 
bilateral knee disability.  Since a November 2004 VA examiner 
did not offer a nexus opinion, the file was forwarded to 
physical medicine and rehabilitation staff for an addendum.  
The addendum (signed by a staff psychiatrist) endorsed the 
diagnosis, but did not offer a nexus opinion.  On July 11, 
2005, the RO made another request for an opinion.  A May 2006 
supplemental statement of the case (SSOC) indicates that 
there was another addendum (with a nexus opinion) dated July 
18, 2005.  A close review of the claims file failed to 
uncover such addendum.  As it is constructively of record, it 
must be secured.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  The veteran has not been 
provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding ratings of disabilities 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.  The veteran 
should have ample opportunity to respond.

2.  The RO must secure the July 18, 2005 
addendum (mentioned in the May 20006 
SSOC) to the veteran's November 2004 
orthopedic examination and associate it 
with the record.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
(who has not previously evaluated her) to 
determine the nature and likely etiology 
of her psychiatric disability.  The 
examiner must review the veteran's 
complete claims files in conjunction with 
the examination, and should specifically 
note that there is evidence (Hospital 
Social Work Department visits, follow-up, 
reference to "CA" and an investigation) 
in the service medical records tending to 
corroborate the veteran's accounts of 
stressors in service.  The examiner 
should provide an opinion as to the 
proper diagnosis for the veteran's 
psychiatric disability, to include 
whether she has PTSD related to a 
stressor event in service and whether any 
other psychiatric disability diagnosed is 
related to her service/events therein.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


